Exhibit 10.11

RETAIL OPPORTUNITY INVESTMENTS CORP.
2009 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

          THIS OPTION AWARD AGREEMENT is by and between Retail Opportunity
Investments Corp., a Delaware corporation (the “Company”) and Richard A. Baker
(the “Optionee”), dated as of the 20th day of October, 2009.

          WHEREAS, the Company maintains the Retail Opportunity Investments
Corp. 2009 Equity Incentive Plan (the “Plan”) (capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto by the Plan);

          WHEREAS, the Optionee is an Eligible Person; and

          WHEREAS, the Committee and the Board have determined that it is in the
best interests of the Company and its stockholders to grant an Option to the
Optionee subject to the terms and conditions set forth below.

          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

          1.         Grant of Stock Option.

          The Company hereby grants the Optionee an option (the “Option”) to
purchase fifty thousand (50,000) shares of Common Stock, subject to the
following terms and conditions and subject to the provisions of the Plan. The
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.

          The Option is not intended to be and shall not be qualified as an
“incentive stock option” under Section 422 of the Code.

          2.         Option Price.

          The Option Price per Share shall be $10.25.

          3.         Initial Exercisability.

          Subject to paragraph 5 below, the Option, to the extent that there has
been no Termination of Service and the Option has not otherwise expired or been
forfeited, shall first become exercisable in equal installments on the first
three anniversaries of the date hereof.

          4.         Exercisability Upon and After Termination of Optionee.

 

 

 

 

(a)

If the Optionee has a Termination of Service, then no exercise of a vested
Option may occur after the expiration of the three-month period to follow the
Termination of Service, or if earlier, the expiration of the term of the vested
Option as provided under paragraph 5 below.

- 1 -

--------------------------------------------------------------------------------




 

 

 

 

(b)

No Option (or portion thereof) which had not become exercisable at or before the
time of Termination of Service shall ever be or become exercisable. No provision
of this paragraph 4 is intended to or shall permit the exercise of the Option to
the extent the Option was not exercisable upon Termination of Service.

 

 

 

 

5.

Term.

 

 

 

          Unless earlier forfeited, the Option shall, notwithstanding any other
provision of this Agreement, expire in its entirety upon the tenth anniversary
of the date hereof. The Option shall also expire and be forfeited at such
earlier times and in such circumstances as otherwise provided hereunder or under
the Plan.

 

 

 

 

6.

Miscellaneous.

 

 

 

 

(a)

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH
COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

 

 

 

(b)

All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Optionee, shall be
delivered personally, sent by facsimile transmission or mailed to the Optionee
at the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 6(b).

 

 

 

 

(c)

The failure of the Optionee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Optionee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

 

 

 

 

(d)

The Optionee agrees that, at the request of the Committee, the Optionee shall
represent to the Company in writing that the Shares being acquired are acquired
for investment only and not with a view to distribution and that such Shares
will be disposed of only if registered for sale under the Act or if there is an
available exemption for such disposition. The Optionee expressly understands and
agrees that, in the event of such a request, the making of such representation
shall be a condition precedent to receipt of Shares upon exercise of the Option.

 

 

 

 

(e)

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

 

 

 

 

(f)

Nothing in this Agreement shall confer on the Optionee any right to continue in
the employ or other service of the Company or its Subsidiaries or interfere in
any way with


--------------------------------------------------------------------------------




 

 

 

 

 

the right of the Company or its Subsidiaries and its stockholders to terminate
the Optionee’s employment or other service at any time.

 

 

 

 

(g)

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company and the Optionee have executed this
Agreement as of the day and year first above written.

 

 

 

 

RETAIL OPPORTUNITY INVESTMENTS CORP.

 

 

 

 

By: 

/s/ Stuart Tanz

 

 

 

 

Name: Stuart Tanz

 

Title: Chief Executive Officer

 

 

 

 

/s/ Richard A. Baker

 

 

 

Richard A. Baker


--------------------------------------------------------------------------------